MEMORANDUM **
Silvia Petkova Stoyanova, and her minor son, Brislav Atanasov Stoyanova, are natives and citizens of Bulgaria. They petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing their appeal from an Immigration Judge’s (“U”) denial of their application for asylum and withholding of removal. We have jurisdiction over petitioners’ claims under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s and BIA’s denial of petitioners’ claims on the basis of an adverse credibility finding. Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s and BIA’s adverse credibility determinations, because Stoyanova submitted a fraudulent medical report that went to the heart of her claim, and the record as a whole supported an adverse credibility finding. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004).
Because they failed to establish eligibility for asylum, petitioners necessarily failed *610to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.